Citation Nr: 1701914	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected post traumatic disorder (PTSD), in excess of 50 percent from March 26, 2007 to 
March 1, 2012. 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1970 to March 1974.

This appeal comes to the Board of Veterans' Appeals (Board) following December 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A claim to reopen service connection for PTSD was received in March 2007.  The December 2008 rating decision granted service connection for PTSD and assigned a 50 percent initial disability rating, effective March 26, 2007 (the date the claim to reopen service connection was received by VA).  The May 2009 rating decision (within one year of the December 2008 rating decision) continued the 50 percent disability rating for PTSD.  The Veteran entered a timely notice of disagreement with the initial disability rating assigned.  

In February 2016, the Board remanded the issue on appeal for additional development.  In an April 2016 rating decision, the RO granted a 100 percent (total) disability rating for the PTSD for the initial rating period on appeal from March 1, 2012.  For this reason, the issue of a higher initial rating for PTSD from March 1, 2012 is rendered moot, and the Board has recharacterized the issue on the title page to reflect the remaining initial rating period on appeal (i.e., from March 26, 2007 to March 1, 2012).  In addition, as the Board is remanding the issue on appeal for private treatment records, no discussion of compliance with the prior Board remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a November 2014 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective May 8, 2013.  A December 2014 letter informed the Veteran that he had one year to file a notice of disagreement as to the November 2014 rating decision.  The Veteran did not file a notice of disagreement with the effective date assigned, so the effective date for TDIU became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).   

Subsequently, a November 2016 statement reflects the Veteran wrote that unemployability began in approximately March 2011; however, there is no such thing as a freestanding claim for earlier effective date where there is a final decision that set the effective date.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103 (2016); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is clear and unmistakable error).  The only basis for challenging the May 8, 2013 effective date of the TDIU is to prevail on clear and unmistakable error (CUE).  If the Veteran would like to file a CUE motion in the November 2014 rating decision, he should do so in writing.  The appeal is REMANDED to the AOJ.  


REMAND

Higher Initial Rating for PTSD 

Outstanding Private Treatment Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issue on appeal.

In February 2016, the Board remanded this issue to the AOJ, in part, in order to obtain the Veteran's treatment records from Dr. W.F. dated after April 2010.  It appears that no attempt to obtain these records was made, to include providing the Veteran with the necessary authorization.  For this reason, the Board finds that the AOJ did not substantially comply with the February 2016 Board Remand directive to obtain treatment records from Dr. W.F.  Stegall, 11 Vet. App. 268.  Accordingly, these treatment (medical) records should be requested if the Veteran gives new authorization.  The Veteran should provide the name and address of the provider as well as dates of treatment for the acquired psychiatric disorder on appeal, in addition to any authorization needed to obtain such records.

Supplemental Statement of the Case 

An April 2016 supplement statement of the case (SSOC) reflects that the AOJ attempted to readjudicate the issue on appeal; however, the issue of entitlement to an earlier effective date for PTSD is not before the Board and the prior Board remand was in February 2016 (and not February 2015).  On remand, the AOJ should ensure that the proper issue, the issue of a higher initial rating for PTSD in excess of 50 percent from March 26, 2007 to March 1, 2012, is readjudicated in any subsequently issued SSOCs.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for PTSD (and not already of record), specifically private treatment records from Dr. W.F. dated from April 2010.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for PTSD, specifically by Dr. W.F., or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Readjudicate the issue of a higher initial disability rating for the service-connected PTSD, in excess of 
50 percent from March 26, 2007 to March 1, 2012, to include addressing any other pertinent evidence added to the claims file since the most recent supplemental statement of the case.  If any aspect of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






